Title: From Thomas Jefferson to James Monroe, 19 April 1798
From: Jefferson, Thomas
To: Monroe, James


          
            April 19. 98.
          
          I wrote you on the 5th. inst. and on the 12th. I inclosed you a copy of the instructions & communications from our envoys. in that of the 5th. I acknoleged the receipt of your last at hand of Mar. 26. the impressions first made by those communications continue strong & prejudicial here. they have enabled the merchants to get a war-petition very extensively signed. they have also carried over to the war-party most of the waverers in the H. of R. this circumstance with the departure of 4. Southern members, & others going, have given a strong majority to the other party. the expences will probably bring them up: but in the mean time great & dangerous follies will have been committed. a salt-tax, land tax, & stoppage of interest on the public debt are the resources spoken of for procuring from 3. to 7. millions of Dollars of preparatory expence. I think it probable that France, instead of declaring war, will worry us with decrees. a new one is proposed making neutral armed ships good prize. such measures, and the bottom of our purse which we shall get to even by the expences of preparation, may still prevent serious war. bankruptcy is a terrible foundation to begin a war on, against the conquerors of the universe. a governor, secretary & 3. judges are named for the Missisipi territory. of these, two are agents for the land companies, 2 are bankrupt speculators, & the other unknown.—Your matter with Morris is well settled. with respect to your accounts mr Dawson will inclose you the difficulties objected by the Department of state. considering how much better items of an account can be explained vivâ voce, how much more impressive personal remonstrance is than written, we  have imagined you will think it adviseable to come on yourself, and have these matters settled, or at least to narrow them down to a few articles as to which you may take measures from hence to procure vouchers from Europe if necessary. but of this you alone are the competent judge. present my affectionate salutations to mrs Monroe. friendly Adieux to yourself.
          
            P.S. wheat & flour not saleable at this moment. tobacco (old) 13.50 D & likely to rise.
          
        